MEMORANDUM **
Joel Cervantes Arroyo, Silvia Contreras Cruz, and their two adult children, natives and citizens of Mexico, petition for review of the Board of Immigration Appeals’ (“BIA”) order denying their motion to reopen. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reopen, Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir.2003), and we grant the petition for review.
The BIA abused its discretion because it failed to provide “specific and cogent reasons for its decision” denying petitioners’ motion to reopen to present new evidence regarding petitioner Silvia Contreras Cruz’s medical condition. See Movsisian v. Ashcroft, 395 F.3d 1095, 1098 (9th Cir.2005). The BIA failed to provide a rea*395soned explanation and instead merely restated the standard of “prima facie eligibility” rather than explaining why petitioners failed to meet that standard. See Rodriguez-Lariz v. INS, 282 F.3d 1218, 1227 (9th Cir.2002) (reversing denial of a motion to reopen where the BIA “merely repeated petitioners’ claims and summarily dismissed them”). We therefore grant the petition for review and remand for reconsideration of petitioners’ motion to reopen.
Because we remand this matter to the BIA, we do not address petitioners’ remaining contentions.
The government shall bear the costs for this petition for review.
PETITION FOR REVIEW GRANTED; REMANDED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.